7 N.Y.3d 750 (2006)
In the Matter of DAVID RUSSELL, Appellant,
v.
DONALD SELSKY, as Director of Special Housing and Inmate Disciplinary Programs, et al., Respondents.
Court of Appeals of New York.
Submitted April 10, 2006.
Decided June 29, 2006.
Motion for leave to appeal dismissed upon the ground that appellant has failed to demonstrate timeliness as required by section 500.22(b)(2) of the Rules of Practice of the Court of Appeals (22 NYCRR 500.22[b][2]). Motion for poor person relief dismissed as academic.